Execution Version
 
 
 
 
SIXTH AMENDMENT
 
TO


CREDIT AGREEMENT
 
Dated as of March 31, 2011
 
among
 
TRANS ENERGY, INC.,
 
as Borrower,
 
CIT CAPITAL USA INC.,
 
as Administrative Agent
 
and
 
THE LENDERS PARTY HERETO
 



 
- 1 -

--------------------------------------------------------------------------------

 

SIXTH AMENDMENT TO CREDIT AGREEMENT
 
SIXTH AMENDMENT TO CREDIT AGREEMENT (this “Sixth Amendment”), dated as of March
31, 2011, is among Trans Energy, Inc., a Nevada corporation (“Borrower”), each
of the lenders party to the Credit Agreement referred to below (collectively,
the “Lenders”), and CIT Capital USA Inc., as administrative agent for the
Lenders (in such capacity, together with its successors in such capacity, the
“Administrative Agent”).
 
R E C I T A L S
 
A.           The Borrower, the Administrative Agent and the Lenders are parties
to that certain Credit Agreement dated as of June 15, 2007 (as amended by the
First Amendment to Credit Agreement dated October 25, 2007, by the Second
Amendment to Credit Agreement dated June 25, 2008, by the Third Amendment to
Credit Agreement dated December 22, 2008, by the (first) Fourth Amendment dated
May 14, 2009, by the (second) Fourth Amendment dated December 22, 2009, by the
Forbearance Letter dated July 9, 2010 and extended October 29, 2010 (the
“Forbearance Letter”) and by the Fifth Amendment to Credit Agreement dated
September 24, 2010, collectively, the “Credit Agreement”), pursuant to which the
Lenders have made certain loans and extensions of credit available to and on
behalf of the Borrower.
 
B.           The Forbearance Period (as such term is defined in the Forbearance
Letter) has ended and the Borrower has requested and the Administrative Agent
and the Lenders have agreed to waive the Defaults and Events of Default listed
in the Forbearance Letter and all other Defaults and Events of Default under the
Loan Documents known and unknown through the date of this Sixth Amendment
(collectively, the “Existing Defaults”) subject to the terms and conditions of
this Sixth Amendment.
 
C.           The Borrower has requested and the Administrative Agent and the
Lenders have agreed to amend certain provisions of the Credit Agreement subject
to the terms and conditions of this Sixth Amendment.
 
D.           NOW, THEREFORE, to induce the Administrative Agent and the Lenders
to enter into this Sixth Amendment and in consideration of the premises and the
mutual covenants herein contained, for good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
 
Section 1. Defined Terms.  Each capitalized term used herein but not otherwise
defined herein has the meaning given such term in the Credit Agreement, as
amended by this Sixth Amendment.  Unless otherwise indicated, all section
references in this Sixth Amendment refer to sections of the Credit Agreement.
 
Section 2. Amendments to Credit Agreement.
 
2.1 Amendments to Section 1.02.
 
(a) The following definitions are hereby amended and restated in their entirety
to read as follows:
 



 
- 2 -

--------------------------------------------------------------------------------

 

                 (b)“Agreement” means this Credit Agreement, as amended by that
certain First Amendment, that certain Second Amendment, that certain Third
Amendment, that certain (first) Fourth Amendment, that certain (second) Fourth
Amendment, that certain Fifth Amendment, that certain Sixth Amendment, the
Forbearance Letter, and as the same may be amended or supplemented from time to
time.
 
“Borrowing” means Loans made on the same date.
 
“EBITDAX” means, for any period, the sum of Consolidated Net Income for such
period plus the following expenses or charges to the extent deducted from
Consolidated Net Income in such period: transaction fees and expenses associated
with the Sixth Amendment, interest, income taxes, depreciation, depletion,
amortization, exploration expenditures and costs and other similar noncash
charges, minus all noncash income added to Consolidated Net Income; provided
that EBITDAX for the four fiscal quarters ending June 30, 2011 and September 30,
2011 shall be calculated as follows:
 
(a) for the fiscal quarter ending June 30, 2011, EBITDAX shall be calculated by
multiplying EBITDAX for the two fiscal quarters ending on such date by 2, and
 
(b) for the fiscal quarter ending September 30, 2011, EBITDAX shall be
calculated by multiplying EBITDAX for the three fiscal quarters ending on such
date by four thirds.
 
Thereafter EBITDAX shall be determined based on EBITDAX for the most recent four
fiscal quarters for which financial statements are available on the date of
determination.
 
“Interest Expense” means, for any period, the sum (determined without
duplication) of the aggregate gross cash interest expense (i.e., not including
any capitalized interest expense) of the Borrower and the Consolidated
Subsidiaries for such period, including to the extent included in interest
expense under GAAP, the portion of any cash payments under Capital Leases
allocable to interest expense, plus the portion of any cash payments under
Synthetic Leases allocable to interest expense whether or not the same
constitutes interest expense under GAAP; provided that Interest Expense for the
fiscal quarters ending June 30, 2011 and September 30, 2011 shall be calculated
as follows:
 
(a) for the fiscal quarter ending June 30, 2011, Interest Expense shall be
calculated by multiplying Interest Expense for the two fiscal quarters ending on
such date by 2, and
 
(b) for the fiscal quarter ending September 30, 2011, Interest Expense shall be
calculated by multiplying Interest Expense for the three fiscal quarters ending
on such date by four thirds.
 

 
 
- 3 -

--------------------------------------------------------------------------------

 

Thereafter Interest Expense shall be determined based on Interest Expense for
the most recent four fiscal quarters for which financial statements are
available on the date of determination.
 
“Interest Payment Date” means the last Business Day of each month.
 
“Material Adverse Effect” means a material adverse change in, or material
adverse effect on (a) the business, operations, Property, condition (financial
or otherwise) of the Borrower and the Subsidiaries taken as a whole, (b) the
ability of the Borrower, any Subsidiary or any Guarantor to perform any of its
obligations under any Loan Document, (c) the validity or enforceability of any
Loan Document or (d) the rights and remedies of or benefits available to the
Administrative Agent or any Lender under any Loan Document.
 
“Maturity Date” means March 31, 2012.
 
(b) The following definitions are hereby added in the appropriate alphabetical
order:
 
“Forbearance Letter” means that certain Forbearance Letter dated July 9, 2010
between the Borrower and the Administrative Letter as the same was extended by
that certain Letter between the Borrower and the Administrative Agent dated
October 29, 2010.
 
“New Facility” has the meaning set forth in Section 9.02(f).
 
“Reduction Delinquency Charge” has the meaning set forth in Section 3.04(d)(i).
 
“Republic” means Republic Energy Ventures, LLC.
 
“Republic Agreement” has the meaning set forth in Section 3.04(d)(ii).
 
“Republic AJDA” has the meaning set forth in Section 9.12.
 
“Sixth Amendment” means that certain Sixth Amendment to the Credit Agreement
dated March 31, 2011.
 
“Sixth Amendment Effective Date” means March 31, 2011.
 
2.2 Amendment to Section 2.04.  Section 2.04 is hereby amended by deleting the
contents of such Section in their entirety and replacing them with
“[Intentionally Omitted]”.
 
2.3 Amendment to Section 3.02(a). Section 3.02(a) is hereby amended by deleting
such Section in its entirety and replacing it with the following:
 
(a)           Loans.  The Loans shall bear interest at a rate equal to (i) 10%
per annum compounded monthly if the Borrower elects to pay such interest in cash
 

 
 
- 4 -

--------------------------------------------------------------------------------

 

and (ii) 12% per annum compounded monthly if the Borrower elects to pay such
interest in kind.
 
2.4 Amendment to Section 3.02(b).  Section 3.02(b) is hereby amended by deleting
such Section in its entirety and replacing it with the following:
 
(b)           Election to PIK Interest.  The Borrower may elect to pay interest
on the Loans in kind on each Interest Payment Date, whereupon such interest
shall be added to the principal amount of the Loans.  Any interest not paid in
kind pursuant to this Section 3.02(b) shall be paid in cash on each Interest
Payment Date.
 
2.5 Amendment to Section 3.02(c).  Section 3.02(c) is hereby amended by deleting
such Section in its entirety and replacing it with the following:
 
(c)           Post-Default Rate.  Notwithstanding the foregoing, if any
principal of or interest on any Loan or any fee or other amount payable by the
Borrower or any Guarantor hereunder or under any other Loan Document is not paid
when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to sixteen percent (16%), but in no event to exceed the Highest
Lawful Rate.
 
2.6 Amendment to Section 3.02(d).  Section 3.02(d) is hereby amended by deleting
such Section in its entirety and replacing it with the following:
 
(d)           Interest Payment Dates.  Accrued interest on each Loan shall be
payable in arrears on each Interest Payment Date for such Loan and on the
Termination Date; provided that (i) interest accrued pursuant to Section 3.02(c)
shall be payable on demand and (ii) in the event of any repayment or prepayment
of any Loan, accrued interest on the principal amount repaid or prepaid shall be
payable on the date of such repayment or prepayment.
 
2.7 Amendment to Section 3.03.  Section 3.03 is hereby amended by deleting the
contents of such Section in their entirety and replacing them with
“[Intentionally Omitted]”.
 
2.8 Amendment to Section 3.04(b).  Section 3.04(b) is hereby amended by deleting
such Section in its entirety and replacing it with the following:
 
(b)           Notice and Terms of Optional Prepayment.  The Borrower shall
notify the Administrative Agent by telephone (confirmed by telecopy) of any
prepayment hereunder not later than 12:00 noon, New York City time, one Business
Day before the date of prepayment.  Each such notice shall be irrevocable and
shall specify the prepayment date and the principal amount of the Loans or
portion thereof to be prepaid.  Promptly following receipt of any such notice
relating to a Borrowing, the Administrative Agent shall advise the Lenders of
the contents thereof.  Prepayments shall be accompanied by accrued interest to
the extent required by Section 3.02.
 

 
 
- 5 -

--------------------------------------------------------------------------------

 

2.9  Amendment to Section 3.04(c)(ii).  Section 3.04(c)(ii) is hereby amended by
deleting the contents of such Section in their entirety and replacing them with
“[Intentionally Omitted]”.
 
2.10 Amendment to Section 3.04(c)(iii).  Section 3.04(c)(iii) is hereby amended
by deleting the contents of such Section in their entirety and replacing them
with “[Intentionally Omitted]”.
 
2.11 Amendment to Section 3.04.  Section 3.04 is hereby amended by renumbering
Section 3.04(d) as 3.04(e) and adding the following as Section 3.04(d):
 
(d)           Repayment of Loans Within 90 Days of Sixth Amendment.
 
(i)  If during the ninety (90) day period immediately following the Sixth
Amendment Effective Date, the Borrower prepays any portion of the Loans (whether
optional or mandatory), then on the date of the first such prepayment, the
Borrower shall pay an additional delinquency charge of $500,000 (the “Reduction
Delinquency Charge”) to the Administrative Agent.
 
(ii)  Notwithstanding Section 3.04(d)(i), if either (A) the Loans are paid in
full within 90 days following the Sixth Amendment Effective Date on behalf of
the Borrower by Republic pursuant to Section 6.9 of that certain Purchase and
Sale Agreement dated as of the Sixth Amendment Effective Date between the
Borrower and Republic (the “Republic Agreement”) as a result of an acceleration
of the Loans pursuant to Section 10.02(a)(ii) or (B) the Loans are partially
prepaid within 90 days following the Sixth Amendment Effective Date with the net
proceeds of the disposition of the Borrower’s Oil and Gas Properties to Republic
in accordance with the Republic AJDA as a result of the Borrower’s
non-participation in a well, no Reduction Delinquency Charge shall be owed by
the Borrower or otherwise payable to the Administrative Agent.
 
2.12 Amendment to Section 3.05(a).  Section 3.05(a) is hereby amended by
deleting the contents of such Section in their entirety and replacing them with
“[Intentionally Omitted]”.
 
2.13 Amendment to Section 3.05(c).  Section 3.05(c) is hereby amended by
deleting such Section in its entirety and replacing it with the following:
 
(c)           Sixth Amendment Fee.  The Borrower shall pay to the Administrative
Agent, for the account of each Lender, on the Termination Date an amendment fee
for the Sixth Amendment equal to $350,000 which shall be fully earned on the
Sixth Amendment Effective Date.
 
2.14 Amendment to Section 5.01(a).  Section 5.01(a) is hereby amended by adding
the following sentence to the end of such Section:
 
Notwithstanding anything herein to the contrary, from and after the Sixth
Amendment Effective Date, the Borrower may not request a Eurodollar Loan.
 

 
 
- 6 -

--------------------------------------------------------------------------------

 

2.15 Amendment to Section 7.04(b). Section 7.04(b) is hereby amended by deleting
such Section in its entirety and replacing it with the following:
 
(b)           Since September 30, 2010, (i) there has been no event, development
or circumstance that has had or could reasonably be expected to have a Material
Adverse Effect and (ii) the business of the Borrower and its Subsidiaries has
been conducted only in the ordinary course consistent with past business
practices.
 
2.16 Amendment to Section 8.01(a).  Section 8.01(a) is hereby amended by
deleting such Section in its entirety and replacing it with the following:
 
(a)           Annual Financial Statements.  As soon as available, but in any
event in accordance with then applicable law and not later than 90 days after
the end of each fiscal year of the Borrower, its audited consolidated balance
sheet and related statements of operations, stockholders’ equity and cash flows
as of the end of and for such year, setting forth in each case in comparative
form the figures for the previous fiscal year, all reported on by independent
public accountants acceptable to the Administrative Agent to the effect that
such consolidated financial statements present fairly in all material respects
the financial condition and results of operations of the Borrower and its
Consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied.


2.17 Amendment to Section 8.01(d).  Section 8.01(d) is hereby amended by
deleting the contents of such Section in their entirety and replacing them with
“[Intentionally Omitted]”.
 
2.18 Amendment to Section 8.01(e).  Section 8.01(e) is hereby amended by
deleting such Section in its entirety and replacing it with the following:
 
(e)           Certificate of Responsible Officer – Swap
Agreements.  Concurrently with any delivery of the financial statements under
Section 8.01(a) or Section 8.01(b), as applicable, a true and complete list of
all Swap Agreements of the Borrower and each Subsidiary, the material terms
thereof (including the type, term, effective date, termination date and notional
amounts or volumes), the net mark-to-market value therefor, any new credit
support agreements relating thereto not listed on Schedule 7.19, any margin
required or supplied under any credit support document, and the counterparty to
each such agreement.
 
2.19 Amendment to Section 8.01(f).  Section 8.01(f) is hereby amended by
deleting such Section in its entirety and replacing it with the following:
 
(f)           Certificate of Insurer -- Insurance Coverage.  On March 15th of
each year, a certificate of insurance coverage from each insurer with respect to
the insurance required by Section 8.06, in form and substance satisfactory to
the Administrative Agent, and, if requested by the Administrative Agent or any
Lender, copies of the applicable policies.
 

 
 
- 7 -

--------------------------------------------------------------------------------

 

2.20 Amendment to Section 8.01(j).  Section 8.01(j) is hereby amended by
deleting such Section in its entirety and replacing it with the following:
 
(j)           Lists of Purchasers.  Concurrently with the delivery of any budget
to the Administrative Agent pursuant to Section 8.01(q), a list of all Persons
purchasing Hydrocarbons from the Borrower or any Subsidiary.
 
2.21 Amendment to Section 8.01(n)(ii).  Section 8.01(n)(ii) is hereby amended by
deleting the contents of such Section in their entirety and replacing them with
“[Intentionally Omitted]”.
 
2.22 Amendment to Section 8.01.  Section 8.01 is hereby amended by adding the
following subsection (q) to the end of such Section 8.01:
 
(q)           Budget.  On the last Business Day of each month the Borrower shall
provide to the Administrative Agent an operating budget for the following 13
weeks; and on the last Business Day of each week the Borrower shall conduct a
conference call with the Administrative Agent in which the Borrower provides a
status of its compliance with such Budget and other matters requested by the
Administrative Agent related thereto.
 
2.23 Amendment to Section 8.11(b).  Section 8.11(b) is hereby amended by
deleting the contents of such Section in their entirety and replacing them with
“[Intentionally Omitted]”.
 
2.24 Amendment to Section 8.12(c).  Section 8.12(c) is hereby amended by
deleting the contents of such Section in their entirety and replacing them with
“[Intentionally Omitted]”.
 
2.25 Amendment to Section 8.17.  Section 8.17 is hereby amended by deleting the
contents of such Section in their entirety and replacing them with
“[Intentionally Omitted]”.
 
2.26 Amendment to Article VIII.  Article VIII is hereby amended by adding the
following Sections 8.18 and 8.19:
 
Section 8.18                      Financial Advisor.  The Borrower shall at all
times employ Oppenheimer & Co. Inc., or a financial advisor reasonably
acceptable to the Administrative Agent.
 
Section 8.19                      Overriding Royalty Interest.  The Borrower
shall grant to the Administrative Agent a 1.5% overriding royalty interest in
each of the next six (6) horizontal wells drilled in the Marcellus Shale which
have commercial production for a period of at least 30 consecutive days and in
which the Borrower or any of its Subsidiaries has an interest.  The 1.5%
overriding royalty interest granted by the Borrower to the Administrative Agent
pursuant to this Section 8.19 shall be proportionately reduced (a) to the extent
the Borrower or its Subsidiary owns less than the full working interest in the
oil and gas leases on which such wells are drilled and (b) to the extent such
oil and gas leases cover less than the full mineral interest, each of (a) and
(b) as of the date such overriding royalty interest is granted.
 

 
 
 
- 8 -

--------------------------------------------------------------------------------

 

2.27 Amendment to Section 9.01(a).  Section 9.01(a) is hereby amended by
deleting such Section in its entirety and replacing with the following:
 
(a)           Interest Coverage Ratio.  The Borrower will not, as of the last
day of any fiscal quarter ending on or after June 30, 2011, permit its ratio of
EBITDAX for the period of four fiscal quarters then ending to Interest Expense
for such period to be less than 2.0 to 1.0.
 
2.28 Amendment to Section 9.01(b).  Section 9.01(b) is hereby amended by
deleting such Section in its entirety and replacing with the following:
 
(b)           Ratio of Debt to EBITDAX.  The Borrower will not, at any time,
permit its ratio of Debt as of such time to EBITDAX for the four fiscal quarters
ending on the last day of the fiscal quarter immediately preceding the date of
determination for which financial statements are available to be greater than
(a) 5.0 to 1.0 for the four fiscal quarters ending June 30, 2011, (b) 4.5 to 1.0
for the four fiscal quarters ending September 30, 2011 and (c) 4.0 to 1.0 for
any period of four fiscal quarters thereafter.
 
2.29 Amendment to Section 9.01(c).  Section 9.01(c) is hereby amended by
deleting such Section in its entirety and replacing with the following:
 
(c)           Current Ratio.  The Borrower will not permit, as of the last day
of any fiscal quarter ending on or after June 30, 2011, its ratio of (i)
consolidated current assets (excluding non-cash assets under FAS 133) to (ii)
consolidated current liabilities (excluding non-cash obligations under FAS 133
and current maturities under this Agreement) to be less than 1.0 to 1.0.
 
2.30 Amendment to Sections 9.01(d), (e) and (f).  Each of Sections 9.01(d), (e)
and (f) is hereby amended by deleting the contents of each such Section in their
entirety and replacing them with “[Intentionally Omitted]”.
 
2.31 Amendment to Section 9.02.  Section 9.02 is hereby amended by adding the
following Section 9.02(f):
 
(f)           Debt under a first lien credit facility (the “New Facility”) in a
principal amount not to exceed $25,000,000 at any time outstanding; provided
that (i) the Administrative Agent and the lenders under the New Facility shall
have entered into an intercreditor agreement acceptable to the Administrative
Agent whereby the Liens securing the Indebtedness are subordinated to the Liens
securing the Debt under the New Facility, (ii) such New Facility shall meet the
Administrative Agent’s criteria for a “conforming” first lien reserve based
loan, (iii) after giving effect to the incurrence of Debt under the New facility
and concurrent repayment of Loans, the principal amount outstanding under the
Loans shall not exceed $5,000,000 upon the Borrower entering into the New
Facility or at any time during the term of the New Facility and (iv) this
Agreement and the other Loan Documents shall have been amended in a manner
necessary to conform with the typical terms and provisions of a second lien
credit facility, including, but not limited to pricing and call protection,
based upon the market and agreeable to the Administrative Agent and the Lenders
at the time the Borrower enters into the New Facility.
 

 
 
 
- 9 -

--------------------------------------------------------------------------------

 

 
2.32 Amendment to Section 9.12.  Section 9.12 is hereby amended by deleting such
Section in its entirety and replacing it with the following:
 
Section 9.12                      Sale of Properties.  The Borrower will not,
and will not permit any Subsidiary to, sell, assign, farm-out, convey or
otherwise transfer any Property except for (a) the sale of Hydrocarbons in the
ordinary course of business; (b) as long as no Default or Event of Default
exists, farmouts of undeveloped acreage and assignments in connection with such
farmouts; (c) the sale or transfer of equipment that is no longer necessary for
the business of the Borrower or such Subsidiary or is replaced by equipment of
at least comparable value and use and (d) the sale of Oil and Gas Properties of
the Borrower and any of its Subsidiaries provided that (i) the price received by
the Borrower or such Subsidiary is equal to or greater than the fair market
value of such Oil and Gas Property and (ii) 100% of the net cash proceeds from
such sale are paid to the Administrative Agent for the then outstanding
Indebtedness in the manner set forth in Section 10.02(c).  For purposes of
Section 9.12(d), the sum of $4,750 per net acre for the acres associated with
any well sold by the Borrower to Republic pursuant to either the Republic
Agreement or that certain Sixth Amendment to Farm-Out and Area of Joint
Development Agreement dated March 31, 2011 between the Borrower and Republic
(the “Republic AJDA”) shall be considered “fair market value”.  Each Lender
hereby authorizes the Administrative Agent to, and the Administrative Agent
shall, release any collateral sold to Republic pursuant to the terms of this
Section 9.12.  Each Lender authorizes the Administrative Agent to, and the
Administrative Agent shall, at the Borrower’s expense, execute and deliver to
the Borrower any releases of Liens, termination statements, assignments or other
documents reasonably requested by the Borrower in connection with any such sale.
 
2.33 Amendment to Section 9.15.  Section 9.15 is hereby amended by deleting such
Section in its entirety and replacing it with the following:
 
Section 9.15                      Subsidiaries.  The Borrower will not, and will
not permit any Subsidiary to, create or acquire any additional Subsidiary.  The
Borrower shall not, and shall not permit any Subsidiary to, sell, assign or
otherwise dispose of any Equity Interests in any Subsidiary.  Neither the
Borrower nor any Subsidiary shall have any Foreign Subsidiaries.
 
2.34 Amendment to Section 9.19.  Section 9.19 is hereby amended by deleting the
contents of such Section in their entirety and replacing them with
“[Intentionally Omitted]”.
 
2.35 Amendment to Section 9.20.  Section 9.20 is hereby amended by deleting the
contents of such Section in their entirety and replacing them with
“[Intentionally Omitted]”.
 
Section 3. Waiver.
 

 
 
 
- 10 -

--------------------------------------------------------------------------------

 

                 3.1 Based upon the representations and warranties contained in
Section 6,2 of this Sixth Amendment and subject to the conditions precedent
contained in Section 5 of this Sixth Amendment, the Administrative Agent and the
Lenders hereby waive the Existing Defaults.
 
3.2 Neither the execution by the Administrative Agent or the Lenders of this
Sixth Amendment, nor any other act or omission by the Administrative Agent or
the Lenders or their officers in connection herewith, shall be deemed a waiver
by the Administrative Agent or the Lenders of any defaults which may occur in
the future under the Credit Agreement and/or the other Loan Documents
(collectively “Other Defaults”).  Similarly, nothing contained in this Sixth
Amendment shall directly or indirectly in any way whatsoever either: (i) impair,
prejudice or otherwise adversely affect the Administrative Agent's or the
Lenders' right at any time to exercise any right, privilege or remedy in
connection with the Loan Documents with respect to any Other Default, (ii) amend
or alter any provision of the Credit Agreement, the other Loan Documents, or any
other contract or instrument, or (iii) constitute any course of dealing or other
basis for altering any obligation of the Borrower or any right, privilege or
remedy of the Administrative Agent or the Lenders under the Credit Agreement,
the other Loan Documents, or any other contract or instrument.  Nothing in this
Sixth Amendment shall be construed to be a consent by the Administrative Agent
or the Lenders to any Other Defaults.
 
Section 4. Outstanding Indebtedness.  The Borrower hereby acknowledges and
agrees that, as of the date of this Sixth Amendment:
 
4.1 Delinquency Charges.  All previous Delinquency Charges (as such term is
defined in the Forbearance Letter) whether shares of stock of the Borrower (or
options or warrants therefor) or to be paid in cash are hereby unwound and the
amount of such Delinquency Charges are hereby added to the outstanding principal
balance of the loans in the amount of $725,000.00.  Such Delinquency Charges
shall bear interest at the rate set forth in Section 3.02(b) and shall be due
and payable in full on the Maturity Date.
 
4.2 Principal and Interest.  Prior to the payment set forth in Section 5.3 and
the Delinquency Charges set forth in Section 4.1 of this Sixth Amendment, the
outstanding principal on the Loans is $17,320,239.00 and the outstanding
accrued, but unpaid interest on the Indebtedness is $139,748.23.
 
4.3 Total Indebtedness.  The total amount owed by the Borrower to the
Administrative Agent and the Lenders prior to the payment set forth in Section
5.3 is $18,184,987.23.
 
Section 5. Conditions Precedent.  This Sixth Amendment shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 12.02 of the Credit Agreement):
 
5.1 The Administrative Agent shall have received (a) from each party hereto,
counterparts (in such number as may be requested by the Administrative Agent) of
this Sixth Amendment signed on behalf of such Person and (b) from each party
thereto counterparts (in such number as may be requested by the Administrative
Agent) of the amendments to the Security Instruments to conform them to the
amendments in this Sixth Amendment.
 

 
 
 
- 11 -

--------------------------------------------------------------------------------

 

5.2 The Administrative Agent, Arranger and the Lenders shall have received all
fees and other amounts due and payable to the Administrative Agent and, to the
extent invoiced, reimbursement or payment of all out-of-pocket expenses required
to be reimbursed or paid by the Borrower hereunder (including, without
limitation, the fees and expenses of Vinson & Elkins L.L.P., counsel to the
Administrative Agent).
 
5.3 Borrower, or Republic on behalf of the Borrower, shall have paid $5,000,000
to the Administrative Agent to be applied to the Indebtedness in the manner set
forth in Section 10.02(c).
 
5.4 The Administrative Agent shall have received a certificate of a Responsible
Officer of the Borrower certifying that: (a) Republic and the Borrower are
concurrently consummating the transactions contemplated by and in accordance
with the terms of the Republic Agreement, and (b) attached thereto is a true and
complete copy of the Republic Agreement and all other documents executed in
accordance therewith.
 
5.5 The Borrower shall have granted to the Administrative Agent a 1.5%
overriding royalty interest in each of the Stout 2H, Groves 1H, Keaton 1H and
Lucey 1H wells pursuant to an Assignment of Overriding Royalty Interest in a
form satisfactory to the Administrative Agent.  Such 1.5% overriding royalty
interest granted by the Borrower to the Administrative Agent pursuant to this
Section 5.5 of the Third Amendment shall be proportionately reduced (a) to the
extent the Borrower or its Subsidiary owns less than the full working interest
in the oil and gas leases on which such wells are drilled and (b) to the extent
such oil and gas leases cover less than the full mineral interest, each of (a)
and (b) as of the Sixth Amendment Effective Date.
 
5.6 Substantially contemporaneous with the closing of the Sixth Amendment, the
Borrower shall have closed on the sale of its Marcellus Shale Properties (as
such term is defined in that certain Revised Letter of Intent from Republic to
the Borrower dated February 2, 2011) on terms and conditions reasonably
satisfactory to the Administrative Agent.
 
5.7 Immediately after giving effect to the terms of this Sixth Amendment, no
Default shall have occurred and be continuing.
 
5.8 The Administrative Agent shall have received a budget for the Borrower and
its Subsidiaries for the 12 month period following the Sixth Amendment Effective
Date.
 
5.9 The Administrative Agent shall have received such other documents as the
Administrative Agent or its special counsel may reasonably require.
 
The Administrative Agent is hereby authorized and directed to declare this Sixth
Amendment to be effective when it has received documents confirming or
certifying, to the satisfaction of the Administrative Agent, compliance with the
conditions set forth in this Section 5 or the waiver of such conditions as
permitted hereby. Such declaration shall be final, conclusive and binding upon
all parties to the Credit Agreement for all purposes.
 
Section 6. Miscellaneous.
 

 
 
 
- 12 -

--------------------------------------------------------------------------------

 

                6.1 Confirmation.  The provisions of the Credit Agreement as
amended by this Sixth Amendment, shall remain in full force and effect following
the effectiveness of this Sixth Amendment.
 
6.2 Ratification and Affirmation; Representations and Warranties.  The Borrower
hereby (a) acknowledges the terms of this Sixth Amendment; (b) ratifies and
affirms its obligations under, and acknowledges, renews and extends its
continued liability under, each Loan Document to which it is a party and agrees
that each Loan Document to which it is a party remains in full force and effect,
except as expressly amended hereby, notwithstanding the amendments contained
herein and (c) represents and warrants to the Lenders that as of the date
hereof, after giving effect to the terms of this Sixth Amendment:  (i) all of
the representations and warranties contained in each Loan Document (as modified
by this Sixth Amendment) to which it is a party are true and correct, except to
the extent any such representations and warranties are expressly limited to an
earlier date, in which case, such representations and warranties shall continue
to be true and correct as of such specified earlier date, or to the extent
waived hereby, (ii) no Default or Event of Default has occurred and is
continuing, other than those waived hereby, and (iii) no event or events have
occurred which individually or in the aggregate could reasonably be expected to
have a Material Adverse Effect other than those which have previously been
reported to the Administrative Agent by the Borrower.
 
6.3 Counterparts.  This Sixth Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument.  Delivery of this Sixth Amendment by facsimile transmission shall be
effective as delivery of a manually executed counterpart hereof.
 
6.4  NO ORAL AGREEMENT.  THIS SIXTH AMENDMENT, THE CREDIT AGREEMENT AND THE
OTHER LOAN DOCUMENTS EXECUTED IN CONNECTION HEREWITH AND THEREWITH REPRESENT THE
FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR UNWRITTEN ORAL AGREEMENTS OF THE PARTIES.  THERE ARE
NO SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES.
 
6.5 GOVERNING LAW.  THIS SIXTH AMENDMENT (INCLUDING, BUT NOT LIMITED TO, THE
VALIDITY AND ENFORCEABILITY HEREOF) SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS.
 
6.6 Payment of Expenses.  The Borrower agrees to pay or reimburse the
Administrative Agent for all of its out-of-pocket costs and expenses incurred in
connection with this Sixth Amendment, any other documents prepared in connection
herewith and the transactions contemplated hereby, including, without
limitation, the reasonable fees and disbursements of counsel to the
Administrative Agent.
 
6.7 Severability.  Any provision of this Sixth Amendment which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any
 

 
 
 
- 13 -

--------------------------------------------------------------------------------

 

6.8 such prohibition or unenforceability in any jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.
 
6.9 Successors and Assigns.  This Agreement shall be binding upon and inure to
the benefit of the parties hereto and its respective successors and assigns.
 
6.9 Delivery of Documents.  The Administrative Agent shall deliver to the
Borrower on the Sixth Amendment Effective Date or within a reasonable period of
time after thereafter, all original warrants and options actually issued to the
Administrative Agent which are to be unwound pursuant to Section 4.1 of this
Third Amendment.
 
6.10 RELEASE OF LENDERS.   IN CONSIDERATION OF THIS SIXTH AMENDMENT AND, SUBJECT
TO THE CONDITIONS STATED HEREIN, THE BORROWER HEREBY RELEASES, ACQUITS, FOREVER
DISCHARGES, AND COVENANTS NOT TO SUE, THE ADMINISTRATIVE AGENT AND EACH OF THE
LENDERS, ALONG WITH ALL OF THEIR BENEFICIARIES, OFFICERS, DIRECTORS, AGENTS,
EMPLOYEES, SERVANTS, ATTORNEYS AND REPRESENTATIVES, AS WELL AS THEIR RESPECTIVE
HEIRS, EXECUTORS, LEGAL REPRESENTATIVES, ADMINISTRATORS, PREDECESSORS IN
INTEREST, SUCCESSORS AND ASSIGNS (EACH INDIVIDUALLY, A “RELEASED PARTY” AND
COLLECTIVELY, THE “RELEASED PARTIES”) FROM ANY AND ALL CLAIMS, DEMANDS, DEBTS,
LIABILITIES, SUITS, OFFSETS AGAINST THE INDEBTEDNESS EVIDENCED BY THE LOAN
DOCUMENTS AND ACTIONS, CAUSES OF ACTION OR CLAIMS FOR RELIEF OF WHATEVER KIND OR
NATURE, WHETHER KNOWN OR UNKNOWN, SUSPECTED OR UNSUSPECTED BY BORROWER OR ANY
GUARANTOR, WHICH THE BORROWER, ANY GUARANTOR, OR ANY SUBSIDIARY MAY HAVE OR
WHICH MAY HEREAFTER ACCRUE RELATED TO ANY ACTIONS OR FACTS OCCURRING PRIOR TO
THE DATE OF THIS SIXTH AMENDMENT AGAINST ANY RELEASED PARTY, FOR OR BY REASON OF
ANY MATTER, CAUSE OR THING WHATSOEVER OCCURRING ON OR PRIOR TO THE DATE OF THIS
SIXTH AMENDMENT, WHICH RELATE TO, IN WHOLE OR IN PART, DIRECTLY OR INDIRECTLY
THE CREDIT AGREEMENT, ANY NOTE, ANY SECURITY INSTRUMENT, ANY OTHER LOAN DOCUMENT
OR THE TRANSACTIONS EVIDENCED THEREBY, INCLUDING, WITHOUT LIMITATION, ANY
DISBURSEMENTS UNDER THE CREDIT AGREEMENT, ANY NOTES, THE NEGOTIATION OF ANY OF
THE CREDIT AGREEMENT, THE NOTES, OR THE OTHER LOAN DOCUMENTS, THE TERMS THEREOF,
OR THE APPROVAL, ADMINISTRATION, ENFORCEMENT OR SERVICING THEREOF.
 


[SIGNATURES BEGIN NEXT PAGE]
 

 
 
 
- 14 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Sixth Amendment to be
duly executed as of the date first written above.
 
BORROWER:
TRANS ENERGY, INC.
 
By: ________________________
Name: John Corp
Title: President
 
 












Signature Page
Sixth Amendment to Trans Energy, Inc. Credit Agreement
 
- 15 -

--------------------------------------------------------------------------------

 

 
 
ADMINISTRATIVE AGENT AND LENDER
CIT CAPITAL USA, INC.
As Administrative Agent and as a Lender
 
 
By: ________________________
Name:
Title:



 
 
 
 
Signature Page
Sixth Amendment to Trans Energy, Inc. Credit Agreement
 
 
- 16 -